EXHIBIT 10.58.3

SECURITY AGREEMENT

This SECURITY AGREEMENT (the “Agreement”) is made as of February 21, 2020, by
LF3 SOUTHAVEN, LLC, a Delaware limited liability company and LF3 SOUTHAVEN TRS,
LLC, a Delaware limited liability company (individually and/or collectively, as
the context may require, “Debtor”), for the benefit of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Lender”), as the secured party.  References in this
Agreement to “Debtor” are to each Debtor signing this Agreement.

RECITALS:

A.Lender has agreed to lend Debtor an amount up to the sum of $13,460,000.00
(collectively, the “Loan”) in accordance with the terms of the Loan Agreement,
of even date herewith, between Lender and Debtor (the “Loan Agreement”).

B.It is a condition to Lender closing the transactions described in the Loan
Agreement that Debtor execute and deliver this Agreement granting Lender a first
priority lien on the UCC Collateral.  Capitalized terms used in this Agreement
and not defined in this Agreement have the meanings given to such terms in the
Loan Agreement.

AGREEMENT:

In consideration of Lender making the Loan, as an inducement to Lender to do so,
and for other valuable consideration, Debtor represents and warrants to, and
covenants and agrees for the benefit of, Lender as follows:

Grant.  Debtor grants to Lender a security interest in the UCC Collateral, as
described on Exhibit A.

Limitations.  By accepting this Agreement, Lender confirms and agrees that,
notwithstanding the inclusion of general intangibles as part of the UCC
Collateral and the creation, attachment and perfection of Lender’s security
interest in general intangibles in accordance with the provision of Section
9-408(a) of the UCC, such creation, attachment and perfection, as it relates to
the Franchise Agreement and Management Agreement, is subject to the limitations
imposed by Section 9-408(d) of the UCC which provide that such creation,
attachment, and perfection (a) is not enforceable against the Franchisor or
Manager; (b) does not impose a duty or obligation on the Franchisor or Manager;
(c) does not require the Franchisor or Manager to recognize the security
interest, pay or render performance to Lender, or accept payment or performance
from Lender; (d) does not entitle Lender to use or assign Debtor’s rights under
the Franchise Agreement or Management Agreement; and (e) does not entitle Lender
to use, assign, possess, or have access to any trade secrets or confidential
information of the Franchisor or Manager.

Obligations Secured.  The security interest granted pursuant to this Agreement
is given to secure the payment and performance of the Loan and all other
Obligations and the Liabilities (as defined below).  The obligations secured
hereby are referred to herein as the “Secured Obligations”.  Any other provision
hereof to the contrary notwithstanding, the Secured Obligations do not include
the obligations of any Credit Party in any environmental indemnity agreement.

Agency.  Debtor acknowledges and agrees that, to the extent any Secured
Obligation is held by an Affiliate of Lender, rather than directly by Lender,
Lender is acting both for itself, with respect to Secured Obligations held by
Lender, and as the representative and collateral agent for and on behalf of such
Affiliate with respect to Secured Obligations held by such Affiliate, and Lender
is entitled, both on its own behalf and as the representative and collateral
agent for and on behalf of such Affiliate, to exercise all rights and remedies
of the secured party under this Agreement.

Use; Ownership.  Debtor will (a) keep all of the tangible UCC Collateral at its
current business site (the “Collateral Site”, with references to “Collateral
Site” to include each site where Debtor is conducting business and where
tangible UCC Collateral is located); (b) use the UCC Collateral only in its
trade or business; (c) maintain all of the tangible UCC Collateral in good
operating order and repair, normal wear and tear excepted; (d) use and maintain
the UCC Collateral only in compliance with manufacturers’ recommendations and
all Applicable Law; (e) keep all of the UCC Collateral free and clear of any and
all Liens, other than those in favor of Lender; (f) maintain at the Collateral






Site(s) all of the equipment, machinery, furniture, appliances, trade fixtures,
tools, and office and record keeping equipment required to be maintained at the
Collateral Site(s) pursuant to the Franchise Agreement and Management Agreement
and that are reasonably necessary for the proper and prudent operation of the
Collateral Site(s) as a Permitted Concept; and (g) remain the sole owner of the
UCC Collateral and not sell, lease, mortgage, hypothecate, license, grant a
security interest in or otherwise transfer or encumber any of the UCC Collateral
(a “Transfer”) except for sales of inventory in the ordinary course of business
and, so long as no Default has occurred and is continuing, sales or other
dispositions of obsolete equipment consistent with past practices, so long as
such items are replaced by items of equal or greater value and utility.  Except
as provided in the preceding sentence, Debtor will not part with possession of
any of the UCC Collateral (except to Lender or for maintenance and repair).

Financing Statements and Further Assurances; Waivers.  Debtor agrees, on
Lender’s request, to furnish to Lender such further information, to execute and
deliver to Lender such documents and instruments and to do such other acts and
things as Lender may at any time reasonably request relating to the perfection
or protection of the security interest in the UCC Collateral created hereby, in
a first priority lien position, or for the purpose of carrying out the intent of
this Agreement.  Debtor shall obtain and furnish to Lender any subordinations,
releases, landlord, lessor, bailee or mortgagee waivers, control agreements, and
similar documents as may be from time to time requested by, and in form and
substance satisfactory to, Lender.  Debtor will warrant and defend the UCC
Collateral and Lender against all claims by all persons in connection with the
Secured Obligations.  Debtor (a) waives any right under the UCC or other
Applicable Law to receive notice or copies of any filed or recorded financing
statements, amendments thereto, continuations thereof or termination statements;
and (b) releases and excuses Lender from any obligation under the UCC or other
Applicable Law to provide notice or a copy of any such filed or recorded
documents.

Lender’s Authority.  Debtor authorizes Lender, and ratifies any prior
authorization, to file financing statements, continuations, and amendments
thereto describing the UCC Collateral and containing any other information
required by the UCC, in such form and substance as Lender, in its sole
discretion, may determine.

Certain Rights and Remedies.  If an Event of Default has occurred and is
continuing and in addition to the rights and remedies available to Lender under
this Agreement or any other Loan Document, Lender, without any other notice to
or demand upon Debtor, shall have the rights and remedies of a secured party
under the UCC and any additional rights and remedies that may be provided to a
secured party in any jurisdiction in which any UCC Collateral is located,
including the right to enter upon each Collateral Site, take possession of and
remove such UCC Collateral therefrom.  Lender may require Debtor to assemble all
or any part of the UCC Collateral at such location(s) as Lender may reasonably
designate.  Lender shall give to Debtor at least 10 calendar days prior written
notice of the time and place of any public sale of UCC Collateral or of the time
after which any private sale or any other intended disposition is to be
made.  Debtor acknowledges that 10 calendar days prior written notice of such
sale or sales shall be reasonable notice.  Debtor waives any and all rights that
it may have to a judicial hearing in advance of the enforcement of any of
Lender’s rights and remedies hereunder, including its right following an Event
of Default to take immediate possession of the UCC Collateral and to exercise
its rights and remedies with respect thereto.

Receivers.  Debtor irrevocably agrees that upon the occurrence of an Event of
Default, Lender may obtain an order, ex parte, from a state or federal court
appointing a receiver for (a) the business operations of Debtor; (b) the UCC
Collateral; and/or (c) any or all of the assets and property rights of
Debtor.  Lender’s right to obtain such an order ex parte from such court shall
be as a matter of right and without notice to Debtor or anyone claiming under
Debtor and without regard to the then value of the UCC Collateral or the
interest of Debtor therein.  DEBTOR WAIVES ANY RIGHT TO A HEARING OR NOTICE OF
HEARING PRIOR TO THE APPOINTMENT OF A RECEIVER AND IRREVOCABLY CONSENTS TO SUCH
APPOINTMENT.  Debtor irrevocably agrees that any receiver appointed pursuant to
this Section may have all of the powers and duties of receivers in like or
similar cases, including the right, with Lender’s express written consent, to
operate and sell all property of the receivership estate, and that such powers
and duties shall be vested in the receiver until the later of (x) the date of
confirmation of sale of the receivership estate; (y) the date of expiration of
any redemption period; or (z) the date the receiver is discharged.  Debtor
waives any and all rights to object to the appointment of a receiver as provided
herein or to the receiver’s operation or disposition of the receivership estate.

Marshaling.  Lender shall not be required to marshal any present or future
collateral security (including the UCC Collateral) for, or other assurances of
payment of, the Obligations or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights and
remedies hereunder and in respect of such






collateral security and other assurances of payment shall be cumulative and in
addition to all other rights and remedies, however existing or arising.  To the
extent that it lawfully may, Debtor agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Lender’s rights and remedies under this Agreement or under of
the other Loan Documents, and, to the extent that it lawfully may, Debtor
irrevocably waives the benefits of all such laws.

Proceeds of Dispositions; Expenses.  Debtor shall pay to Lender on demand any
and all expenses, including reasonable attorneys’ fees and disbursements,
incurred or paid by Lender in protecting, preserving or enforcing its rights and
remedies under or in respect of any of the Secured Obligations or any of the UCC
Collateral.  After deducting all of the foregoing expenses, the residue of any
proceeds of collection or sale or other disposition of the UCC Collateral shall,
to the extent actually received in cash, be applied to payment of the Secured
Obligations in such order or preference as Lender may determine.  Upon the final
payment and satisfaction in full of all of the Secured Obligations and after
making any payments required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the
UCC, any excess shall be returned to Debtor.  In the absence of final payment
and satisfaction in full of all of the Secured Obligations, Debtor shall remain
liable for any deficiency.

Other Security Documents.  The provisions hereof supplement the provisions of
any other Loan Document that grants a Lien to Lender or that otherwise secures
payment or performance of any of the Secured Obligations, and nothing contained
therein shall derogate from any of the rights or remedies of Lender hereunder.

No Entity Name Changes.  No Debtor that is an entity shall change its name from
that set forth on the signature page hereof without giving Lender at least 45
days’ prior written notice thereof and taking all actions deemed necessary or
appropriate by Lender to continuously protect and perfect Lender’s Liens in the
UCC Collateral.

Applicability of General Provisions.  All provisions of the Loan Agreement
Article entitled “General Provisions” apply to this Agreement, the same as if
such provisions were set forth in full in this Agreement.

Related Credit Arrangement.  All obligations of the Debtor under the Related
Credit Arrangements, including any Related Swap Contracts and Related Treasury
Management Arrangements, but excluding any Excluded Swap Obligations, to which
the Lender or its Affiliates are a party shall be deemed to be liabilities of
the Debtor (“Liabilities”), and the Lender or Affiliate of the Lender party to
any such Related Credit Arrangement shall be deemed to be a secured party
hereunder with respect to such Liabilities; provided,  however, that such
obligations shall cease to be Liabilities at such time, prior to the maturity
date of the Loan, as such Person (or Affiliate of such Person) shall cease to be
a “Lender” under the Loan Agreement.  No Person who obtains the benefit of this
Agreement by virtue of the provisions of this Section shall have, prior to the
maturity date of the Loan, any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Obligations (including the release or modification
of any Obligations or security therefor) other than in its capacity as the
Lender and only to the extent expressly provided in the Loan Documents.

Governing Law.  the laws of the State of NEW YORK (without giving effect to the
conflicts of laws principles thereof) shall govern all matters arising out of,
in connection with or relating to this Agreement, including its validity,
interpretation, construction, performance and enforcement.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of Debtor and Lender and their respective successors and permitted assigns,
including, any United States trustee, any debtor in possession or any trustee
appointed from a private panel and, if any Debtor is an individual, such
individual’s heirs, personal representatives, administrators, and executors.

 








EXECUTED effective as of the date first set forth above.

 

 

 

 

 

 

 

 

DEBTOR:

 

 

 

BORROWER:

 

 

 

LF3 SOUTHAVEN, LLC, a Delaware limited liability company

 

 

 

By:

Lodging Fund REIT III OP, LP, a Delaware limited partnership, its Sole Member

 

 

 

 

By:

Lodging Fund REIT III, Inc., a Maryland corporation, its General Partner

 

 

 

 

 

 

By:

/s/ Katie Cox

 

 

Name:

Katie Cox

 

 

Title:

Chief Financial Officer

 

 

 

 

 

LF3 SOUTHAVEN TRS, LLC, a Delaware limited liability company

 

 

 

By:

Lodging Fund REIT III TRS, Inc., a Delaware corporation, its Sole Member

 

 

 

 

 

 

By:

/s/ Katie Cox

 

 

Name:

Katie Cox

 

 

Title:

Chief Financial Officer

 

 

 

 

 







 

 

EXHIBIT A

THE UCC COLLATERAL

The “UCC Collateral” consists of all of the following described property,
whether now owned or hereafter acquired and wherever located, together with all
replacements and substitutions therefor and all cash and non-cash proceeds
(including insurance proceeds and any title and UCC insurance proceeds) and
products thereof, and, in the case of tangible property, together with all
additions, attachments, accessions, parts, equipment and repairs now or
hereafter attached or affixed thereto or used in connection therewith,
excluding, however, any and all “consumer goods,” as defined in the UCC:  All of
Debtor’s right, title, and interest in:  (a) all types of property included
within the term “equipment” as defined by the UCC (except vehicles, boats and
airplanes), including machinery, furniture, appliances, trade fixtures, tools,
and office and record keeping equipment; (b) all inventory, including all goods
held for sale, raw materials, work in process and materials or supplies used or
consumed in Debtor’s business; (c) all documents; general intangibles; accounts;
contract rights; chattel paper and instruments; money; securities; investment
properties; deposit accounts; supporting obligations; letters of credit and
letter of credit rights; commercial tort claims; and records, software and
information contained in computer media (such as databases, source and object
codes and information therein), together with any equipment and software to
create, utilize, maintain or process any such records or data on electronic
media; (d) any and all plans and specifications, designs, drawings and other
matters prepared for any construction on any real property owned by or leased to
Debtor at a Collateral Site or regarding any improvements to any Collateral
Sites and any and all construction contracts, design agreements, engineering
agreements and other agreements related to the construction of any such
improvements; (e) goodwill; and (f) to the extent constituting collateral with
respect to which a security interest may be created pursuant to Article 9 of the
UCC, amounts paid as rents, fees, charges, accounts, or other payments for the
use or occupancy of rooms and other public facilities in hotels, motels, or
other lodging properties.

 

